Order entered February 9, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01097-CR

                               DANIEL MAVERO, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 10
                                  Dallas County, Texas
                          Trial Court Cause No. MA13-71667-L

                                          ORDER
       The Court REINSTATES the appeal.

       On January 22, 2015, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed in this appeal. We ADOPT the findings that: (1) although

counsel was appointed for appellant after he filed his notice of appeal, that attorney did not

accept the appointment and no new attorney had been appointed; (2) appellant desires to

continue the appeal; (3) Jeff Buchwald has now been appointed to represent appellant; (4)

Sharina Fowler is the court reporter who recorded the proceedings; (5) the reporter’s record was

not filed because Ms. Fowler had not been told of the appeal; and (6) Ms. Fowler can file the

reporter’s record by March 2, 2015.
       We DIRECT the Clerk to substitute Jeff Buchwald as appellant’s attorney of record in

place of Gemma Moffa.

       We ORDER court reporter Sharina Fowler to file the reporter’s record by FRIDAY,

MARCH 6, 2015.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Sharina Fowler, official court reporter, County Criminal Court No. 10; Jeff Buchwald; and the

Dallas County District Attorney’s Office.


                                                  /s/    LANA MYERS
                                                         JUSTICE